Citation Nr: 1731040	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for a right ankle anterior talofibular ligament and calcaneal fibular ligament tear with chronic strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1994 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issue of entitlement to an increased rating for the Veteran's right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since June 1, 2010, the Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for a maximum 50 percent rating for migraine headaches are met from June 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.400(o)(2), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's headaches are currently rated 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, which contemplates migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Initially, the Board notes that the May 2013 VA examiner opined that the Veteran's headache symptomatology was likely due to chronic opiate/analgesic use, but he was unable to separate out how much of his symptomatology was due to such use as opposed to his underlying idiopathic migraines, and there is no other competent evidence that does so.  Thus, the Board will attribute all of his headache symptomatology to his service-connected disability.  Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).

The Board agrees with the Veteran that his disability more nearly approximates the criteria for assignment of a maximum 50 percent rating.  See 38 C.F.R. § 4.7.  Initially, the Board notes that neither the rating criteria nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," (Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007)), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).

The Veteran describes prostrating headaches occurring at least once per week, accompanied by nausea, intermittent vomiting and sensitivity to light and sound.  See, e.g., December 2010 and June 2012 VA outpatient records.  He credibly reports that the day after experiencing migraines, he is completely drained and is so fatigued he feels like he has "just been run over by a car," which causes production issues at work.  See Board Hearing Transcript (Tr.) at 14.  He uses daily medication to prevent headaches, plus an additional medication for flare-ups, which intensifies his nausea.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As DC 8100 does not contemplate the effects of medication in alleviating the frequency and duration of the Veteran's headaches, the Board is precluded from considering the relief afforded by the Veteran's medication, if any, in evaluating the severity of his disability.  Id.  In this regard, while the June 2011 VA examiner indicated the Veteran's headaches did not affect his activities of daily living, it is not clear whether he considered the ameliorative effect of his using medication in making this assessment.  

Also significant is the Veteran's report of having to visit the emergency room every six months for treatment of his migraine headaches.  A November 4, 2010 VA emergency department note reflects the Veteran's report that his migraines had recently increased in frequency to once a week, and were accompanied by nausea, vomiting and photophobia, with no relief from his flare-up medication.  

Moreover, the Veteran's migraine headaches are productive of severe economic inadaptability.  He has competently and credibly testified that he has migraine headaches four to five times per month that cause him to miss work, and that he has lost jobs or had to walk away from a job because of missing work due to migraine headaches.  See Board Hearing Tr. at 8.  He also testified that he has been forced to take unpaid leave, and filled out "family paperwork" because he had missed so much work with his current employer.  Id. at 10.  A December 2010 VA treatment record notes the Veteran's request for Family Medical Leave Act forms from a VA clinician, and a September 2013 VA outpatient not indicates the Veteran was missing work due to migraines and worrying about losing his job.  Additionally, the Veteran reported to the June 2011 VA examiner that he missed at least three days of work per month, and the May 2013 VA examiner indicated that the Veteran missed around two days of work per month due to headaches.

Based on the totality of the medical and lay evidence, the Board concludes that the Veteran's headaches meet the criteria for a 50 percent rating, which is the highest schedular rating available under DC 8100.  Moreover, as a December 2010 treatment record reflects the Veteran's credible report of an increase in the frequency of his migraine headaches in June or July 2010, within the one-year lookback period from the date of his January 2011 claim, the Board will afford him the benefit of the doubt and assign his increased rating as of June 1, 2010.  
38 C.F.R. § 3.400(o)(2).  


ORDER

Beginning June 1, 2010, a 50 percent rating for migraine headaches is granted.


REMAND

Regarding the Veteran's right ankle disability, remand is necessary for an updated examination and retrospective opinion that complies with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).  All outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his right ankle disability. The claims file should be made available to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) weight-bearing, (4) nonweight-bearing, and, if possible, with (5) range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since January 2011) of the right ankle in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing and, if possible, with (5) range of motion of the opposite undamaged joint.  If unable to provide such an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Then readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


